EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Steven Warner on 7/11/2022.

The application has been amended as follows: 
In claim 1: The phrase “image formatting apparatus.” (last line of claim 1), has been replaced with -- image forming apparatus. --.
In claim 7: The phrase “in the second direction, at each of the locations in the first direction,” (line 18 of the claim), has been replaced with -- in the second direction between each of the locations in the first direction, --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1, 4-8: The present invention is directed to an image processing method and apparatus configured to correct image density unevenness according to properties of each recording element included in the recording head. None of the prior art cited alone or in combination provides the motivation to teach the claimed combinations of wherein, in the halftone image data, a difference of sums of pixel values included in a range of Sx in the second direction between each of the locations in the first direction, is less than or equal to a predetermined value for each of the tones and is less than or equal to a number of tones that can be expressed with the image forming apparatus. These limitations in combination with all other limitations required in the claimed invention, and in view of Applicant's remarks on 5/12/2022, are not fully disclosed by the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/           Primary Examiner, Art Unit 2675